Title: From Benjamin Franklin to Landais, 24 April 1779
From: Franklin, Benjamin
To: Landais, Pierre


Sir,
Passy April 24. 1779.
I received your Favour of the 6th Inst from Brest, and the 19th from Nantes. I am glad to learn that you are safely arrived with the Prisoners. You will receive some of the exchanged Americans whom Mr Schweighauser has engaged for you: and I have applied to the Minister of the Marine for as many good French Seamen as will make up your Complement, which will accordingly be given to you.
I am now to inform you, that the Ships from Nantes which I at first proposed you should take under your Convoy being mostly sailed; and the King having offered Mr Adams a Passage in one of his Ships which carries his Ambassador to America, there does not seem at present a Necessity for your immediate Return and therefore I purpose that the Alliance should make a Cruise before her Departure, which I imagine will be a Satisfaction both to you and your People as it may give to you an Opportunity of acquiring Honour and to them of Profit: I hope too that both you and they will have the Satisfaction of delivering the rest of our Countrymen from their present Confinement in England by taking a Number of Prisoners to exchange for them: In which Case you may as you desire have your whole Crew composed of Americans only; I am sure your Success in this Respect will make you exceedingly welcome to that Country and the Congress on your happy Return.
With these and other Views my Orders now are that you procced first to L’Orient, where you will receive your Complement of Men and such other Things as may be necessary for your Cruize, and where you will meet the farther Orders I am preparing to send you.

As the Man you lost was Rogue enough to desert, I think we are better without him. And as they will give us a Number of good ones instead of him it is hardly worth while to make a Complaint about him at present.
My best Wishes for your Success, Honour and Happiness will constantly attend you, being with much Esteem, Sir, Your most obedt &ca
Honble P. Landais Esqr
